Citation Nr: 0914738	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  94-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder (to exclude post-traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased rating for shell fragment 
wound of the right knee with retained metallic foreign body, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for shell fragment 
wound of the right side of the neck with retained metallic 
foreign body, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for chronic otitis 
media and mastoiditis of the right ear.

6.  Entitlement to a compensable rating for hearing loss of 
the right ear.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and A.L.C., psychiatrist


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to June 
1954, which included combat in Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 1997, the Veteran and his spouse testified before 
the Board at a hearing that was held at the RO.  In May 1997, 
the Board remanded the claims for additional development.  

The Board denied the claims in a March 2003 decision.  The 
Veteran appealed the decision denying the claims to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2005, the Court issued a Memorandum Decision 
vacating the Board's decision and remanding the claims for 
further action.  In November 2005, the Veteran appealed the 
September 2005 Memorandum Decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit stayed proceedings in the matter, pending 
disposition of Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  By a March 2008 Order, the Federal Circuit lifted the 
stay of proceedings, granted the Secretary of Veterans Affairs 
motion for summary affirmance of the September 2005 Memorandum 
Decision, and remanded the claims for readjudication in 
accordance with the September 2005 Order.

In August 2008, the Board remanded the claims for additional 
development.

In May 1991, the Veteran submitted a medical opinion dated in 
February 1991, relating a diagnosis of organic brain syndrome 
with psychosis to his period of active service.  The Board 
denied a claim of entitlement to service connection for 
organic brain syndrome with psychosis in an April 1981 
decision.  The RO should clarify with the Veteran whether his 
submission of that opinion was intended to be an application 
to reopen the previously denied claim.


FINDINGS OF FACT

1.  In an April 1968 decision, the Board denied service 
connection for a neuropsychiatric disorder (to exclude PTSD).  
The Veteran attempted to reopen his claim for service 
connection for a psychiatric disorder on numerous occasions 
thereafter, most recently in September 1989.  The Veteran was 
notified of that decision and of his appellate rights and 
procedures in October 1989.  The Veteran did not file a notice 
of disagreement within the time period for such action.

2.  The evidence added to the record since the September 1989 
decision is cumulative of the evidence previously considered, 
does not contribute to a more complete picture of the 
Veteran's claim for service connection for a neuropsychiatric 
disorder, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for neuropsychiatric disorder (to exclude PTSD).

3.  The Veteran engaged in combat during his active military 
service; he was wounded and awarded the Combat Infantry Badge 
and the Purple Heart.

4.  The Veteran does not have a current diagnosis of PTSD that 
comports with the diagnostic criteria of DSM-IV.

5.  Since April 4, 1991, the residuals of a shell fragment 
wound of the right knee with retained metallic foreign bodies 
have been manifested by healed scarring without evidence of 
muscle injury or limitation of motion.

6.  For the period from April 4, 1991, to November 6, 2008, 
the residuals of a shell fragment wound of the right side of 
the neck with retained metallic foreign bodies have been 
manifested by healed scarring without evidence of tenderness, 
disfigurement, muscle injury, or limitation of motion.

7.  Since November 7, 2008, the scar residuals of the 
Veteran's shell fragment wound of the right side of the neck 
have been tender to palpation.

8.  Since April 4, 1991, there has been no objective medical 
evidence of current findings of chronic right ear infections, 
recurrent/chronic suppurative otitis media, mastoiditis or 
cholesteatoma in the right ear.

9.  Since April 4, 1991, the Veteran's service-connected 
hearing loss of the right ear has been moderately severe, 
commensurate with no more than auditory acuity level V.  The 
hearing loss in his left ear is not service-connected.


CONCLUSIONS OF LAW

1.  The April 1968 Board decision that denied service 
connection for a neuropsychiatric disorder (to exclude PTSD), 
and the September 1989 rating decision that declined to reopen 
the claim for service connection for a psychiatric disorder 
are is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000 & 2008).

2.  The evidence received since the September 1989 rating 
decision that declined to reopen the claim for service 
connection for a neuropsychiatric disorder (to exclude PTSD) 
is not new and material to reopen the Veteran's claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

4.  The criteria for a rating in excess of 10 percent for 
shell fragment wound residuals of the right knee have not been 
met since April 4, 1991.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 1991 & Supp. 2002; West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.56, 4.118, Diagnostic Codes 7804, 7805 
(2002).

5.  The criteria for a rating in excess of 10 percent for 
shell fragment wound residuals of the right side of the neck 
have not been met since April 4, 1991.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5107 (West 1991 & Supp. 2002; West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.56, 4.73, DC 5322 (2008).

6.  The criteria for a  separate 10 percent rating for the 
scar residuals of the shell fragment wound of the right side 
of the neck with retained metallic foreign body have been met 
since November 7, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 
(West 1991 & Supp. 2002; West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.56, 4.118, DC 7804 (2002).

7.  The criteria for a compensable rating for otitis media of 
the right ear have not been met since April 4, 1991.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002; 
West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.85-4.87a, DC 
6200 (1998 & 2008).

8.  The criteria for a compensable rating for hearing loss of 
the right ear have not been met since April 4, 1991.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002; West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.85-4.87a, DC 6100 (1999 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, is 
necessary to substantiate, or will assist in substantiating, 
each of the five elements of the claim including notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims were filed in April 1991, prior to the 
enactment of VA's current notice requirements.  Thus notice 
was provided to the Veteran in November 2002 and August 2008, 
subsequent to the initial AOJ decisions.  The Veteran's 
claims, however, were readjudicated after each notice was 
provided and sufficient time had been allowed for him to 
respond.  These notices, read as a whole, appropriately 
advised the Veteran of all the notice elements listed above.

Although notice was provided after the initial adjudication, 
the Board finds that the Veteran has not been prejudiced 
thereby.  The content of these notices, when read as a whole, 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  His 
claims were subsequently readjudicated after providing the 
Veteran with an opportunity to respond to each notice. 
Furthermore, the Veteran was told it was his responsibility to 
support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating to 
VA's duty to notice and assist.  The record reflects that the 
Veteran understood his responsibilities, as, in response to 
the notices, he submitted evidence in support of his claims.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for PTSD in 
August 2008, after the initial adjudication of his claim.  
There is no prejudice, however, in issuing a final decision 
because the preponderance of the evidence is against the claim 
for service connection for PTSD.  Any questions as to the 
appropriate disability rating or effective date to be assigned 
for PTSD are therefore moot.

Next, during the pendency of this appeal, the Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established additional 
requirements with respect to the content of notice for 
reopening claims.  The Board finds that notice meeting the 
requirements in Kent was provided to the Veteran in August 
2008.  This notice not only told the Veteran what constitutes 
new and material evidence but also advised him of the reasons 
for the previous denials of his claim for service connection 
for a neuropsychiatric disorder (excluding PTSD) and what 
evidence was needed in order to be considered new and 
material.  The Veteran has been given ample time to respond to 
that notice and provide evidence that relates to the reason 
the claim was previously denied.  

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life in order to substantiate the claim.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Id.; see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
August 2008, after the initial AOJ decision on his claim.  
This letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter was sent after the initial adjudication of his 
claims, but this error did not affect the essential fairness 
of the adjudication.

The Veteran was advised in the post-adjudicatory notice that 
he must provide evidence demonstrating a worsening or increase 
in the severity of his disabilities, and that such information 
could include different types of medical and lay evidence 
including medical reports and treatment records; statements 
from people with personal knowledge of his symptoms such as 
friends, co-employees and employers; employment and insurance 
physical examinations; and pharmacy prescription records.  In 
addition, he was notified that it was his responsibility to 
support the claims with appropriate evidence.  The Veteran 
responded to the notice sent and identified medical evidence 
as well as submitted medical evidence in connection with his 
claims, which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claims.

Further, the Veteran demonstrated actual knowledge that he 
needed to show the effect that the worsening of his service-
connected disabilities had on his employment and daily life.  
At numerous VA examinations, however, the Veteran related his 
unemployability to his nonservice-connected psychiatric 
disorders rather than to his service-connected disabilities.

The November 2002 correspondence notified the Veteran of the 
amendments of the regulations pertaining to rating his 
disabilities.  Additionally, the August 2008 correspondence 
notified him of the Diagnostic Codes that contain the criteria 
of what is necessary to show entitlement to a higher 
disability ratings for his residuals of the shell fragment 
wounds, chronic otitis media and mastoiditis, and hearing 
loss, although the criteria under the Diagnostic Codes for 
shell fragment wounds, chronic otitis media and mastoiditis 
are not of such a nature as to require a demonstration of 
anything other than a noticeable worsening or increase in 
severity of the disability and the effect of that worsening on 
the veteran's employment and life.  In other words, the rating 
criteria for a higher disability rating for shell fragment 
wounds, chronic otitis media and mastoiditis do not require a 
showing of specific measurements or test results, although 
specific test results are required for a higher rating for 
hearing loss.

Furthermore, the August 2008 communication advised the Veteran 
of which Diagnostic Codes were relevant to his claims and the 
rating criteria and the range of severity for each Diagnostic 
Code.  

Thus the Board finds that any deficiencies in the pre-
adjudicatory notices provided to the Veteran are 
nonprejudicial as the Veteran either had actual knowledge or a 
reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the post-
adjudicatory correspondence and adjudicatory process render 
the pre-adjudicatory deficiencies nonprejudicial because the 
Veteran was provided notice of the missing elements and 
subsequent adjudication.  Accordingly, the Board finds that 
any error in the pre-adjudicatory notices provided to the 
Veteran on his claims for increased disability ratings have 
not affected the essential fairness of the adjudication, and 
the Veteran is not prejudiced thereby.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service medical records are in the claims file.  VA 
and private treatment records are in the record.  VA is only 
required to make reasonable efforts to obtain relevant records 
that the Veteran has adequately identified.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  Thus, VA has made every reasonable 
effort to obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
respect, the Veteran was afforded multiple VA examinations 
with respect to his claim of entitlement to service connection 
for PTSD.  When a claim is one to reopen a finally decided 
claim, however, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and material 
evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).  Since the Veteran has failed to submit new and 
material evidence to reopen his claim for service connection 
for a neuropsychiatric disorder to exclude PTSD, VA was not 
obligated to provide him with a medical examination and 
etiological opinion with respect to his previously denied 
claim of entitlement to service connection for a 
neuropsychiatric disorder other than PTSD.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

In an April 1968 decision, the Board denied service connection 
for a neuropsychiatric disorder (to exclude PTSD).  The 
Veteran not did appeal the decision.  The Veteran attempted to 
reopen his claim for service connection for a psychiatric 
disorder other than PTSD on numerous occasions thereafter, 
most recently in September 1989.  The Veteran was notified of 
that decision and of his appellate rights and procedures in 
October 1989 but did not appeal the decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the April 1968 and September 1989 decisions are 
final.

The claim of entitlement to service connection a 
neuropsychiatric disorder (to exclude PTSD) may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen the claim on April 4, 1991.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought 
to be reopened.  38 C.F.R. § 3.156(a) (2000).  The Board 
notes, as an aside, that the definition of new and material 
evidence has been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by VA on or after August 29, 2001; thus, that change 
does not apply to the instant case because the claim to reopen 
was received before that date.  66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2008).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records, post-
service medical records, and the statements of the Veteran and 
his spouse.  The RO found that while the Veteran had current 
diagnoses of a neuropsychiatric disorder (to exclude PTSD), 
there was no evidence showing that the Veteran was treated for 
or diagnosed with a neuropsychiatric disorder in service, that 
a neuropsychiatric disorder was otherwise related to service, 
or that a neuropsychiatric disorder was aggravated by his 
period of active service, and the claim was denied.  

Additional evidence received since the 1989 denial includes 
treatment records dated from September 1989 to November 2008, 
and reports of VA examination dated in March 1993, November 
1997, March 1999, March 2003, and September 2004, which 
demonstrate treatment for psychiatric disorders variously 
diagnosed as schizophrenia, organic brain syndrome with 
psychosis, and bipolar disorder with depressive features.  
While occasional notations are made in those records that the 
Veteran has complained of psychiatric problems since service, 
none of those records show that the Veteran was diagnosed with 
or treated for a psychiatric disorder in service, that his 
psychiatric disorders are otherwise related to service, or 
that any psychosis manifested to a compensable degree within 
one year following separation from service.  Indeed, these 
records consistently show that the Veteran initially 
demonstrated psychiatric problems no earlier than 1963, 8 
years after his discharge from service.  As an aside, the 
Board notes that newly submitted evidence includes a private 
opinion relating a diagnosis of PTSD to the Veteran's active 
service.  As this claim relates specifically to a 
neuropsychiatric disorder excluding PTSD, however, that 
opinion will not be further addressed in this section.

Newly submitted evidence also includes additional records from 
the Social Security Administration showing that the Veteran 
was awarded disability compensation in 1968, secondary to a 
psychiatric disorder (schizophrenia).

Finally, newly received evidence includes the personal 
statements of both the Veteran and his wife, in written and 
oral form, wherein they allege that his neuropsychiatric 
disorder is the result of military service in Korea, and that 
his psychiatric symptoms first manifested within a year of his 
separation from service.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the 
additionally submitted clinical records pertaining to his 
psychiatric disorder show that the Veteran has continued to 
receive psychiatric treatment, but they do not relate his 
psychiatric disorder to his active service.  Accordingly, they 
do not constitute evidence that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a neuropsychiatric disorder, 
and the claim for service connection cannot be reopened on the 
basis of that evidence.  38 C.F.R. § 3.156(a).  Additionally, 
the Board finds that the new evidence is largely cumulative of 
the evidence considered at the time of the prior final 
decision because at that time, the RO had before it evidence 
of diagnoses of a psychiatric disorder other than PTSD.

Similarly, the records from the Social Security Administration 
showing that the Veteran has been awarded disability 
compensation secondary to a psychiatric disorder other than 
PTSD may not serve as a basis for reopening the claim.  These 
records demonstrate only that the Veteran has a current 
diagnosis of a psychiatric disorder, and that his psychiatric 
disorder is disabling.  As these records do not demonstrate 
that the Veteran's psychiatric disorder was incurred or 
aggravated as a result of his period of active service, they 
are largely cumulative of evidence already of record, and are 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Additionally, while 
these records include notations from the Veteran and his wife 
that these symptoms have persisted since his separation from 
service, and the Veteran and his wife can attest to his 
symptoms (including worsening of symptoms) that he 
experienced, they lack the medical competence to determine 
that his psychiatric disorder was incurred in service.  The 
claim for service connection for a neuropsychiatric disorder 
therefore cannot be reopened on the basis of the records from 
the Social Security Administration.  38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements of the Veteran and his wife.  The  statements are 
new, but not material.  The Veteran and his wife, as 
laypersons without ostensible medical expertise, are not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran and his wife 
can describe symptoms (including worsening of symptoms) that 
he experienced, they lack the medical competence to relate his 
current neuropsychiatric disorder to a particular 
circumstance, such as any in-service manifestation of 
symptoms, or to any other aspect of his service.  
Additionally, the statements of the Veteran and his wife are 
mainly cumulative of those considered at the time of the last 
final decision on this issue. 

Although the Veteran has submitted new evidence that was not 
before the RO in 1989, the new evidence is not material to the 
claim for service connection for a neuropsychiatric disorder 
and does not warrant reopening of the previously denied claim.  
In light of the evidence, it is the determination of the Board 
that new and material evidence has not been submitted.  Thus, 
the claim for service connection for a neuropsychiatric 
disorder is not reopened and the benefits sought on appeal 
remain denied.  

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service treatment records do not show complaints 
of, treatment for, or a diagnosis of PTSD.  VA and private 
medical records from 1957 to 1986 similarly contain no 
complaints, findings, or diagnoses of PTSD, although they do 
show findings and diagnoses of schizophrenia and bipolar 
disorder.  Significantly, none of the records dated within 
this period demonstrate that the Veteran specifically related 
any of his psychiatric symptoms to combat in service.  Records 
from the Social Security Administration (SSA) indicate that 
the Veteran was awarded disability benefits in 1968 for 
schizophrenia, but do not demonstrate diagnoses of PTSD.

The first notation of record regarding a diagnosis of PTSD is 
dated in June 1986, when Victor J. Llado, M.D., a private 
psychiatrist, reported that he had treated the Veteran since 
February 1986.  Dr. Llado noted the Veteran's history of 
combat wounds from Korea and that the Veteran reported a 
history of multiple psychiatric hospitalizations with 
depressive symptoms, irritability, insomnia, and
psychotic episodes of violent and aggressive behavior.  Dr. 
Llado stated that the Veteran developed PTSD characterized by 
depressive symptoms with major features including psychotic 
symptomatology.  According to Dr. Llado, the Veteran sustained 
psychic trauma as a result of his combat wounds and developed 
the emotional condition as a slow delayed reaction.  Dr. Llado 
did not address the Veteran's alternate diagnoses of 
schizophrenia or bipolar disorder, and did not explain why a 
diagnosis of PTSD was more appropriate than either a diagnosis 
of schizophrenia or bipolar disorder.

VA medical records dated from July 1986 to July 1997 show 
treatment for and diagnoses of schizophrenia and bipolar 
disorder.  On VA examination March 1993, the Veteran was 
diagnosed with bipolar disorder, currently in a depressive 
phase.  These records demonstrate overall that the most 
appropriate psychiatric diagnosis for the Veteran was bipolar 
disorder.  Additionally, these records show that while the 
Veteran was noted to perseverate on his experiences in 
service, he did not relate any symptoms specifically to his 
combat.  For example, in November 1992, it was noted that the 
Veteran reported experiencing nightmares.  The content of 
these nightmares, however, was unrelated to his history of 
combat.  Indeed, in no record of treatment dated from July 
1986 to July 1997 did the Veteran describe nightmares, 
flashbacks, or any other sort of re-experiencing of his 
traumas in service, nor did he report avoidant behavior 
related to his history of combat.

In February 1997 testimony before the Board, the Veteran and 
his wife stated that they did not know whether he had ever 
been diagnosed with PTSD.  No other testimony relating to his 
psychiatric disorder was provided.

After June 1986, the next evidence of record pertaining to a 
diagnosis of PTSD is not dated until July 1997, when Andres 
Lopez Cumpiano, M.D., a private psychiatrist, submitted a 
statement in support of the Veteran's claim indicating that he 
had begun treating the Veteran in June 1993 and established a 
diagnosis of PTSD in July 1993.  Dr. Lopez Cumpiano did not 
provide an explanation or rationale for his diagnosis of PTSD.

Treatment records dated from July 1997 to May 1998 do not 
contain any references to PTSD, or symptoms related to PTSD.  
On VA psychiatric examination in November 1997, the examiner 
noted the Veteran's history of combat wounds as well as his 
history of psychiatric hospitalizations and treatment, but 
determined, after evaluating the Veteran, that the most 
appropriate diagnoses were bipolar disorder with some dementia 
features and organic personality syndrome.  The examiner 
opined that despite the Veteran's history of combat, 
evaluation of the Veteran and a review of his records did not 
support a diagnosis of PTSD, as he did not fulfill the 
diagnostic criteria for PTSD.

In May 1998, the Veteran and his spouse testified in a hearing 
before a Decision Review Officer that was held at the RO.  The 
Veteran's private treating psychiatrist, Andres Lopez 
Cumpiano, M.D., also offered testimony in support of the 
Veteran's claim.  Dr. Cumpiano testified that the Veteran had 
a history of psychotic episodes and that he met the criteria 
for a diagnosis of PTSD.  Dr. Lopez Cumpiano reasoned that the 
Veteran's history of being wounded in combat, and the 
associated trauma, resulted in psychiatric symptoms, including 
irritability, nightmares, flashbacks, and an exaggerated 
startle response, consistent with a diagnosis of PTSD.  
Significantly, however, Dr. Lopez Cumpiano acknowledged that 
the symptoms reported by the Veteran were also consistent with 
a variety of other psychiatric disorders in addition to PTSD.  
However, Dr. Cumpiano reasoned that because the Veteran had a 
verified history of a traumatic event in service, his symptoms 
were more likely related to that trauma than to any other 
etiology.  In addressing the Veteran's initial post-service 
diagnosis of schizophrenia, Dr. Cumpiano stated that in 1963, 
when the Veteran had initially received that diagnosis, all 
psychoses were diagnosed with schizophrenia.  A more accurate 
diagnosis for the Veteran's disorder, however, was PTSD.

In effort to clarify whether the Veteran met the criteria for 
a diagnosis of PTSD, he underwent VA psychiatric examination 
by a Board of psychiatrists in March 1999.  The associated 
report of examination reveals that the Veteran was interviewed 
and evaluated and that the Veteran's medical records and 
claims folders, including the opinions of Drs. Lopez Cumpiano 
and Llado, were reviewed by both examiners.  The examiners 
noted that the Veteran did not identify specific in-service 
stressors but that because he was wounded in combat, he 
satisfied diagnostic criteria "A," pertaining to a traumatic 
event, for PTSD.  However, the examiners determined that the 
Veteran did not refer to symptoms of any other diagnostic 
criteria for PTSD.  The examiners noted that the Veteran's 
initial symptoms included depression, anxiety, restlessness, 
and loss of impulse control and that progress notes referred 
to mood fluctuations that made him unpredictable, resulting in 
multiple hospitalizations.  The examiners noted that the 
record clearly documented that the Veteran had shown both 
manic and depressive phases of his illness.  While the Veteran 
had initially been diagnosed with schizophrenia, psychotic 
symptoms associated with manic behavior were easily 
misdiagnosed or confused with a schizophrenia disorder.  
Taking all the evidence into consideration, the Board of 
examiners determined that the Veteran did not meet the full 
diagnostic criteria for a diagnosis of PTSD and diagnosed the 
Veteran instead with bipolar disorder mixed with mood 
incongruent psychotic features.   

Treatment records dated from March 1999 to March 2003 show 
that in addition to bipolar disorder, the Veteran was 
diagnosed with a cognitive disorder consistent with 
Alzheimer's disease.  These treatment records do not contain 
any references to PTSD, or symptoms related specifically to 
PTSD.  

The Veteran next underwent VA psychiatric examination in March 
2003.  The examiner reviewed the Veteran's extensive record, 
which was significant for a lengthy history of treatment for a 
psychiatric disorder predominantly diagnosed as bipolar 
disorder, and a more recent diagnosis of a cognitive disorder.  
After reviewing the file and examining the Veteran, the 
examiner diagnosed the Veteran with a cognitive disorder, not 
otherwise specified, and bipolar disorder, mostly depressed.  
He was not diagnosed with PTSD.

Treatment records dated from March 2003 to September 2004 
again show that in addition to bipolar disorder, the Veteran 
was diagnosed with a cognitive disorder consistent with 
Alzheimer's disease.  These treatment records do not contain 
any references to PTSD, or symptoms related specifically to 
PTSD.  

The Veteran last underwent VA psychiatric examination in 
September 2004.  At the time of the examination, the Veteran 
reported that he had difficulty remembering things, and could 
not remember for what disorder he had claimed entitlement to 
service connection.  He stated that currently he experienced 
irritability and that he slept well with the use of 
medication.  Mental status examination revealed a depressed 
mood with blunted affect.  The Veteran was alert and oriented 
to person, place, month, and year, with difficulty.  His 
attention and concentration were fair, his memory impaired.  
There was no evidence of hallucinations or delusions.  He 
denied experiencing homicidal or suicidal ideations.  The 
diagnosis was vascular dementia.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis."  61 Fed. Reg. 32.807-
32.808.  In the instant case, the Board finds that the 
amendments to 38 C.F.R. 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  

38 C.F.R. 3.304(f) was again amended, effective March 7, 2002.  
These amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based upon 
in-service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the Veteran will not be prejudiced by 
the Board's consideration of the claim, as these amendments do 
not affect this case.  See. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby). 

Under the version of 38 C.F.R. 3.304(f) in effect prior to the 
March 7, 1997 amendments, if a claimed stressor is related to 
combat, service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As this is somewhat 
more favorable than the current version of the regulation -- 
which does not list combat citations as "conclusive 
evidence" of a claimed in-service combat stressor, but rather 
provides that lay testimony alone may establish the incurrence 
of a combat stressor - the Board will apply the previous 
version of the regulation.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal examination 
of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusion reached.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, after weighing and balancing all the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for PTSD.  
The Veteran's report of discharge shows that he received the 
Combat Infantryman Badge, an award that denotes combat.  The 
record also demonstrates that the Veteran was awarded the 
Purple Heart for wounds received in combat in December 1951.  
Given this proof of combat, the Veteran's stressors may be 
considered confirmed.  See 38 C.F.R. § 3.304(f) (2008).   
However, the Board concludes that the evidence does not 
provide either a "clear" diagnosis of PTSD or a diagnosis of 
PTSD in accordance with the provisions of 38 C.F.R. 
§ 4.125(a).  

Although the record shows diagnoses of other neuropsychiatric 
disorders in the 1960's, the record is silent as to PTSD for 
more than 30 years, from the time of the Veteran's discharge 
from service in 1954 until 1986.  While Dr. Llado, in June 
1986, after noting the Veteran's combat history and symptoms 
of depression, irritability, and psychotic episodes with 
violent and aggressive behavior diagnosed PTSD, VA medical 
records dated during the same period from 1984 to 1988 reflect 
similar history and symptoms, but do not show diagnoses of 
PTSD.

The Board assigns more probative and persuasive value to the 
various VA opinions finding that the Veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD than to the 1986 and 
1997 private opinions concluding that the Veteran did meet the 
criteria for a diagnosis of PTSD.  Both the 1986 and 1997 
opinions were conclusory and not supported by an explanation 
as to the manner in which the Veteran fulfilled each of the 
DSM-IV criteria.  Accordingly, both of these diagnoses are not 
competent diagnoses of PTSD, as they do demonstrate that each 
of the requisite criteria for a diagnosis of PTSD are 
fulfilled.  Significantly, the physician who gave the 1997 
opinion testified that the symptoms reported by the Veteran 
were also consistent with numerous other psychiatric diagnoses 
aside from PTSD.  His conclusion that because the Veteran was 
exposed to a traumatic event in service he later developed 
PTSD is not supported by the evidence of record.  In contrast, 
the VA opinions finding that the Veteran did not meet the 
criteria for a diagnosis of PTSD are more probative and 
persuasive, as they explain that while the Veteran met the 
criterion regarding a traumatic event, he did not fulfill the 
remaining criteria for a diagnosis in accord with the DSM-IV.

Upon numerous examinations conducted pursuant to VA's duty to 
assist the Veteran towards development of the claim, the 
Veteran has been found to not have PTSD.  As opposed to the 
private treatment records detailed above, the VA medical 
examinations were specifically generated with a view towards 
ascertaining whether the Veteran had the disorder he claimed.  
Because the examiners reviewed the Veteran's history in depth, 
conducted personal interviews and clinical testing, and were 
requested to ascertain the diagnosis, the VA medical 
examinations are both informed and highly probative.  
Guerrieri, 4 Vet. App. at  470-71 (1993); see Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Sklar v. Brown, 5 Vet. App. 
140 (1993).  

Therefore, the Board concludes that there is no competent, 
probative, medical evidence of a diagnosis of PTSD of record 
that would be sufficient to warrant an allowance of the claim.

The Board has considered the assertions of the Veteran and his 
wife, but, as laypersons without the appropriate medical 
training and expertise, they are not qualified to render 
competent medical evidence on this matter, such as whether he 
has service-related PTSD.  "Competent medical evidence" in 
part means that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).

The Board finds that the preponderance of the medical evidence 
is against a finding of a current diagnosis of PTSD.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, 
particularly in light of the fact that private treatment 
records support the Veteran's claim.  However, because the 
Board finds that the VA examinations that did not diagnose 
PTSD are of more probative value, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating a 
service-connected disability, the entire history must be borne 
in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will consider entitlement 
to staged ratings to compensate for times since filing the 
claims when the disabilities may have been more severe than at 
other times during the course of the claims on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2008).

A.  Shell Fragment Wounds 

The regulations for rating muscle injuries were revised during 
the pendency of this appeal, effective July 3, 1997.  See 62 
Fed. Reg. 30,235 (June 3, 1997).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  
The amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
Only the prior regulation is used to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000). 

Prior to the July 1997 revisions, 38 C.F.R. § 4.55 provided 
that ratings for muscle injuries in the same anatomical region 
would not be combined, but instead the rating for the major 
group would be elevated from moderate to moderately severe or 
from moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55.

Prior to the July 1997 revisions, the regulations classified 
muscle injuries into four general categories:  slight, 
moderate, moderately severe, and severe.  Separate evaluations 
are assigned for the various degrees of disability.  Residuals 
of gunshot and shell fragment wounds are evaluated on the 
basis of the velocity, projector and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures required 
to treat the disability; and current objective findings, such 
as evidence of damage to muscles, nerves and bones which 
result in pain, weakness, limited or excessive motion, 
shortening of extremities, scarring, or loss of sensation.  38 
C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals is also contemplated.  Objective findings of 
a slight disability including minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and no 
significant impairment of function or retained metallic 
fragments. 38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  A history consistent with a moderate 
disability would include evidence of hospitalization in 
service or treatment of the wound, and complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include entrance, and if present, exit scars indicating a 
short track of missile, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and evidence of unemployability because of inability to keep 
up work requirements should be considered.  Objective findings 
should include entrance and exit scars indicating a track of a 
missile through one or more muscle groups.  Objective findings 
should also include indications on palpation of loss of deep 
fascia, moderate loss of muscle substance, or normal firm 
resistance of muscles compared to a sound side.  38 C.F.R. 
§ 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
treatment records or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  38 
C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of muscles; 
atrophy of muscle groups not in the track of the missile; 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d).

The revised provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement; (d) Under DC 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability, such as loss of power, 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  A history consistent with a moderate 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold of 
fatigue after average use.  Objective findings include some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss of 
power, weakness, lowered threshold of fatigue, fatigue- pain, 
impairment of coordination and uncertainty of movement, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or more 
muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R.§  4.56 
(d)(4). 

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R.§§ 4.10, 4.40, 4.45, and 4.59.

1.  Right Knee

The Veteran's residuals of the shell fragment wound of the 
right knee are rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, DC 7804, which pertains to superficial scars that are 
painful.  As the Veteran's 10 percent disability has been in 
effect for more than 20 years, it is protected and cannot be 
reduced.  38 C.F.R. § 3.951(b) (2008).

The diagnostic criteria pertaining to the skin were revised 
during the pendency of this appeal, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002). Prior to 
August 30, 2002, a 10 percent disability rating under 
Diagnostic Code 7804 was assigned for superficial scars that 
were tender and painful on objective demonstration.  The 
revised criteria provide for a 10 percent evaluation under 
Diagnostic Code 7804 for superficial scars that are painful on 
examination.  According to the notes for Diagnostic Code 7804, 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, note 
1 (2002).  VA must consider the claim under both versions of 
the regulations and rating criteria found in the Schedule and 
apply the version most favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, however, 
it does not appear that one version is more favorable than the 
other, and the criteria, although organized slightly 
differently in one version than in the other, remain 
substantially the same.  Under both the former and revised 
criteria, a 10 percent evaluation is the maximum evaluation.  
Thus, neither the old or current diagnostic criteria of DC 
7804 may provide a basis for granting an increased rating.

Because the shell fragment wound affected the knee, the 
diagnostic criteria pertaining to evaluation of muscle 
injuries are also applicable.  See 38 C.F.R. § 4.73, DC 5311.  

A review of the Veteran's service treatment records reflects 
that the Veteran received multiple grenade fragment wounds to 
the right neck, index and middle fingers of the right hand, 
and right knee.  An August 1960 VA examination report revealed 
a 1/2 inch long linear scar on the antero-lateral aspect of the 
right knee with a hard nodule with metallic foreign body in 
the soft tissue.

In April 1991, the Veteran filed a claim for an increased 
rating.  He asserts that his right knee has become 
increasingly painful, such that an increased rating is 
warranted.  A review of VA medical records dated from April 
1990 to November 2008, however, show no complaints, findings, 
or diagnoses of any right knee problems, to include of 
residuals of the shell fragment wound of the right knee.

On VA examination in March 1993, the Veteran complained of 
generalized arthralgias.  He was noted to ambulate with the 
assistance of a cane.  No specific assessment with respect to 
the right knee, however, was made at that time.

At a July 1997 VA examination, the Veteran denied experiencing 
pain in the right knee.  The examiner noted that the Veteran 
sustained wounds to the right knee during service.  On 
evaluation, the right knee was not swollen and there were no 
deformities of the right knee.  There was moderate 
crepitation, but there was no tenderness to palpation and no 
subluxation.  There was normal muscle strength of the right 
knee and there was no muscle atrophy.  The examiner noted that 
the Veteran had full and complete pain free range of motion of 
the right knee.  The examiner stated that there was no 
objective evidence of any scar on the right knee.  X-rays of 
the right knee were normal.  The diagnosis was residuals of 
shell fragment wound of the right knee by history.  The 
examiner opined that there were no residuals, functional 
impairment, or musculature disability of the right knee 
associated with shell fragment wound of the right knee. 

The Veteran's right knee was next examined in September 2004, 
when he underwent VA examination for the purpose of 
establishing entitlement to aid and attendance benefits.  At 
that time, the Veteran reported that he had had a 
cerebrovascular accident two years before the examination, and 
since then had been unable to walk safely, due to a tendency 
to fall.  He additionally reported that his diabetic 
neuropathy had led to weakness of the knees and instability, 
necessitating that he use a wheel chair.  He did, however, 
frequently use a walker or four-point cane as an alternative 
to the wheel chair.  Physical examination was conducted with 
the Veteran in the wheel chair.  From that vantage point, 
there was no evidence of obvious muscle atrophy of either 
lower extremity, flexion contractures, or lack of coordination 
with weakness.  

The next and final examination of the right knee was conducted 
in November 2008.  At that time, the Veteran complained of 
daily right knee stiffness with associated discomfort that 
came and went.  He described experiencing bilateral knee 
instability and giving way.  He stated that he only walked 
short distances, and only with a walker, as he was generally 
confined to a wheel chair.  He denied experiencing dislocation 
or subluxation of the right knee.  He stated that he was 
unable to do any household chores, and noted that he showered 
using a chair seated in the bathtub.  

Physical examination revealed decreased range of motion of the 
right knee.  There was no additional limitation due to 
fatigue, pain, weakness, lack of endurance, or incoordination 
with repetitive motion.  There was no evidence of deformity, 
swelling, rubor, abnormal movement, guarding of movement, 
tenderness, or instability.  X-ray examination revealed 
bilateral mild degenerative arthritis.

In addressing the degree of disability associated with the 
shell fragment wound sustained in service, the examiner 
reviewed the Veteran's claims file, which was significant for 
an August 1960 report of X-ray examination that demonstrated 
that the metallic foreign body in the soft tissue in the 
lateral aspect of the femoral metaphyseal region of the right 
knee was "definitely outside the articulation."  The 
examiner noted that while X-ray examination had revealed mild 
degenerative arthritis, that arthritis was consistent with 
degenerative changes associated with age, rather than with the 
injury sustained in service.  The examiner reasoned that 
because X-ray examination prior to the current examination had 
revealed a metallic foreign body in the soft tissue, and not 
in the articulation, and no evidence of arthritis, it was 
unlikely that the current degenerative changes, and associated 
complaints of pain and stiffness, were related to the shell 
fragment wound.  This was particularly so, given that X-ray 
examination of the left knee had also revealed mild 
degenerative arthritis.

The Veteran also underwent VA scar examination in November 
2008.  At that time, he complained of pain in the area of the 
wound but denied experiencing suppuration or infection in the 
areas of the residual scars.  Physical examination revealed a 
superficial scar on the right lateral knee (distal thigh) that 
measured 2 cm in length and 0.5 cm in width.  The Veteran 
complained of moderate discomfort with palpation of the scar.  
The scar did not adhere to underlying tissue, and the texture 
of the scar was smooth; there was no atrophic, shiny, or scaly 
skin over the scar.  The scar was not unstable, and was 
neither depressed nor elevated.  There was no induration or 
inflexibility of the skin in the area of the scar, and there 
was no limitation of motion or other limitation of function 
caused by the scar.  

Although the Board has determined that DC 7804 may not provide 
a basis for an increased rating, the Board will consider 
whether other diagnostic criteria pertaining to evaluation of 
scars may serve as a basis for an increased rating.  Both the 
former and revised criteria of Diagnostic Code 7805 evaluate 
scars based upon limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).  Here, the affected part is the 
right knee.  However, the medical evidence of record does not 
show any limitation of function of right knee due to the 
service-connected residuals of shell fragment wound.  In fact, 
on VA examination in July 1997, the examiner stated that he 
could not locate a scar on the right knee, and on VA 
examination in November 2008, the examiner opined that there 
was no limitation of motion or other limitation of function 
caused by the right knee scar.  Thus, the Board concludes that 
because there is no objective evidence of limitation of 
function attributable to the shell fragment wound of the right 
knee, there is no basis for a disability rating in excess of 
10 percent under DC 7805.
 
The Board has also considered whether the Veteran may be 
entitled to an increased rating for the residuals of his shell 
fragment wound of the right knee under Diagnostic Code 5311, 
which applies to Muscle Group XI (the knee and foot).  See 38 
C.F.R. § 4.73, DC 5311.  In order to warrant an evaluation in 
excess of 10 percent for the residuals of the shell fragment 
wound to the right knee under Diagnostic Code 5311, the 
evidence must establish that the Veteran has moderately severe 
muscle damage.

As noted above, moderately severe muscle disability must show 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  Treatment 
records dated from April 1990 to November 2008, and the 
reports of VA examination dated in July 1997, September 2004, 
and November 2008 do not demonstrate clinical findings of 
residual prolonged infection, sloughing of soft parts, or 
intermuscular scarring resulting from a through and through or 
deep penetrating wound.  Moreover, there are no service 
records or other evidence which show that the Veteran was 
hospitalized for a prolonged period for treatment of a wound 
to his right knee.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. §§ 
4.40, 4.45, pertaining to functional impairment.  The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).  However, 
because the only demonstrated residual disability of the shell 
fragment wound is the scar, and the diagnostic code under 
which the Veteran's disability is rated does not contain 
criteria based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are 
not applicable in this instance.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
or disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's residuals of the 
shell fragment wound of the right knee, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization or 
has produced marked interference with the Veteran's capacity 
for employment.  Indeed, the record does not reflect a single 
complaint regarding the right knee during the appeal period.  
For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since April 
4, 1991, when the Veteran filed a claim for an increased 
rating, the Veteran's residuals of a shell fragment wound of 
the right knee have warranted no more than a 10 percent 
rating.  As the preponderance of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Neck

In October 1960, the RO granted service connection for the 
residuals of a shell fragment wound of the right side of the 
neck and assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.118, DC 7805.  In January 1986, the RO increased the 
evaluation for residuals of shell fragment wound of the right 
side of the neck to 10 percent under 38 C.F.R. § 4.73, DC 
5322.  As the 10 percent disability has been in effect for 
more than 20 years, it is protected and cannot be reduced.  38 
C.F.R. § 3.951(b) (2008).

As noted above, the diagnostic criteria pertaining to the skin 
were revised during the pendency of this appeal, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 
2002).  Diagnostic Code 7805, however, was not affected by the 
revision of the regulations.  Diagnostic Code 7805 directs 
that scars be rated based upon limitation of motion of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  

Because the residual scar is located on the neck, DC 7800 is 
also applicable.  Prior to August 30, 2002, disfiguring scars 
of the head, face, or neck were evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  Under these criteria, a 
moderate disfiguring scar of the head, face, or neck was rated 
as 10 percent disabling.  Scars that are severely disfiguring, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, warrant a 30 percent disability 
rating.  Effective August 30, 2002, these criteria were 
revised to address disfigurement of the head, face, or neck.  
Eight characteristics of disfigurement were identified, which 
include a scar of 5 inches (13 cm) or more in length, scar at 
least one-quarter inch (0.6 cm) wide at the widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding 6 sq. inches (39 sq. cm), 
underlying soft tissue missing in an area exceeding 6 sq. 
inches (39 sq. cm), or skin indurated and inflexible in an 
area 6 sq. inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, note 1.  A 10 percent evaluation is warranted under 
these criteria if there is one characteristic of disfigurement 
present.  A 30 percent evaluation requires visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  

VA medical records dated from April 1990 to November 2008 show 
no complaints, findings, or diagnoses of any problems of the 
right neck to include scar residuals of a shell fragment wound 
of the right side of the neck.

On VA examination in July 1997, the Veteran was observed to 
have a circular scar 1/2 cm in diameter on the right side of his 
neck.  The scar was fading in appearance and was not tender to 
palpation.  The scar was not inflamed, swollen, or depressed.  
There was good vascular supply.  There was no ulceration, no 
adherence, and no herniation.  It was not considered to be 
cosmetically disfiguring and did not affect the function of 
the neck.

On scar examination in November 2008, the Veteran was observed 
to have a scar on the right side of his neck that measured 1 
cm in length and 1/2 cm in width.  The Veteran complained of 
moderate discomfort on palpation of the scar.  The scar did 
not adhere to underlying tissue, and the texture of the scar 
was smooth; there was no atrophic, shiny, or scaly skin over 
the scar.  The scar was not unstable, and was neither 
depressed nor elevated.  There was no induration or 
inflexibility of the skin in the area of the scar, and there 
was no limitation of motion or other limitation of function 
caused by the scar.  The scar was described as "barely 
visible."

In first addressing whether the Veteran is entitled to an 
increased based upon the diagnostic criteria pertaining to 
disfiguring scars of the head, face, or neck, the Board finds 
that the medical evidence does not demonstrate that the scar 
of the right side of the neck is disfiguring and that the 
Veteran is therefore not entitled to an increased rating under 
DC 7800.  On each examination, the Veteran's neck scar 
measured only 1 cm by 1/2 cm (0.5), was not adherent, depressed, 
ulcerated, or herniated.  Additionally, each examiner stated 
that the scar was fading and was not cosmetically disfiguring.  
Because there are no characteristics of disfigurement present, 
the Board cannot find that he is entitled to an increased 
rating under DC 7800.

Next, the Board also finds that the Veteran is not entitled to 
an increased rating under DC 7805.  On examination in July 
1997 and November 2008, each examiner found that the Veteran's 
neck scar did not affect neck function.  Accordingly, DC 7805 
cannot serve as a basis for an increased rating.

In addressing the final remaining applicable diagnostic code 
pertaining to the skin, however, the Board concludes that the 
evidence of record supports an increased rating based upon a 
tender or painful scar.  Treatment records dated from April 
1990 to November 2008, and the July 1997 report of VA 
examination do not demonstrate that the Veteran complained 
that the scar on his neck was painful, or otherwise 
demonstrate that palpation of the scar produced discomfort.  
Indeed, on examination in July 1997, the scar was not tender 
to palpation.  However, on examination in November 2008, the 
Veteran reported that his scar was tender, and palpation of 
the scar at that time produced moderate discomfort.  As 
examination in November 2008 demonstrated a painful scar, the 
Board finds that the Veteran is entitled to an increased, 
separate 10 percent rating for the scar, effective November 7, 
2008, the date on which tenderness of the scar was first 
demonstrated.  The Board finds that an increased rating is not 
warranted earlier than November 7, 2008, because the evidence 
of record did not demonstrate that the scar was painful prior 
to that date.  Significantly, the Veteran has not offered 
testimony regarding the tenderness of the scar prior to that 
date, and on examination most recently in November 2008 did 
not report a lengthy history of scar tenderness.  Accordingly, 
the Board finds that a 10 percent rating under DC 7804 is not 
warranted prior to November 7, 2008.

Having determined that the Veteran is entitled to an increased 
rating of 10 percent for the scar residuals of his shell 
fragment wound of the neck, effective, November 7, 2008, the 
remaining question before the Board is whether he is entitled 
to a higher rating under the diagnostic criteria pertaining to 
muscle injuries of the neck.  See 38 C.F.R. § 4.73, DC 5322.  
Diagnostic Code 5322 evaluates injuries to Muscle Group XXII.  
This muscle group controls the function of the rotary and 
forward movements of the head, respiration, and deglutition. 
It includes the muscles of the front of the neck: (1) 
trapezius I (clavicular insertion); (2) sternocleidomastoid; 
(3) the "hyoid" muscles; (4) sternothyroid; and (5) digastric.

During the pendency of this claim, the regulations used to 
assess the level of impairment attributable to injuries to 
Muscle Group XXII were revised.  VA must consider the claim 
under both versions of the regulations and rating criteria 
found in the Schedule and apply the version most favorable to 
the veteran.  See Karnas,  
1 Vet. App. 319.  In this case, however, it does not appear 
that one version is more favorable than the other, and the 
criteria, although organized slightly differently in one 
version than in the other, remain substantially the same.

As noted above, the 10 percent disability rating presently in 
effect contemplates moderate disability.  For a 20 percent 
rating to be assigned, the Veteran must exhibit symptoms 
comparable with a moderately severe disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.73, Diagnostic Code 5322.  

VA medical records dated from April 1990 to November 2008 show 
no complaints, findings, or diagnoses of any problems of the 
right neck to include scar residuals of a shell fragment wound 
of the right side of the neck.  The Veteran did, however, 
undergo VA examination of his neck in July 1997 and November 
2008.

On VA examination in July 1997, the Veteran denied pain in the 
right neck.  The examiner noted that the Veteran sustained 
wounds to the right neck during service.  On evaluation, there 
were no postural abnormalities or fixed deformities of the 
back.  There was normal muscle strength in the neck with no 
muscle atrophy.  The examiner noted that the Veteran had full 
and complete pain free range of motion of the cervical spine.  

On examination in November 2008, the Veteran complained of 
daily neck discomfort which he likened to carrying a lead hat 
on his head.  At those times, he felt heaviness and fatigue of 
his neck muscles.  He additionally complained of occasional 
numbness of both digits of his hands and feet, which he stated 
was resolved with rubbing alcohol.  He denied experiencing 
discomfort or pain with range of motion of the neck.  The 
Veteran was observed to have adequate alignment of the head 
over trunk, symmetry in appearance, and symmetry in rhythm of 
spinal motion, while sitting in his wheelchair.  Physical 
examination revealed slight limitation of motion of the spine, 
with no evidence of discomfort with motion.  X-ray examination 
revealed moderate cervical spondylosis and intervertebral 
space narrowing at C5-C6.

In addressing the degree of disability associated with the 
shell fragment wound sustained in service, the examiner 
reviewed the Veteran's claims file, which demonstrated that 
the shell fragment wound of the neck did not cause damage to 
the cervical spine.  The Veteran had a superficial soft tissue 
injury of the right-sided neck at the mandible, only, and now 
had a residual scar that was barely visible and only mildly 
tender to palpation.  There were no other residuals of the 
original injury.  His current neck pain, limitation of motion, 
and cervical spondylosis were not related to his in-service 
injury but were consistent with the natural process of aging.

In this case, the medical evidence shows that the Veteran 
sustained a shell fragment wound to the right side of the 
neck.  This injury resulted in residual retained metallic 
foreign bodies.  There were no indications on palpation of any 
loss of deep fascia, muscle substance or firm resistance, let 
alone moderate losses thereof.  On the contrary, the most 
recent VA examination revealed no muscle atrophy.  The 
examiner opined that there were no residuals, functional 
impairment, or musculature disability of the right neck 
associated with the shell fragment wound of the right neck.  
While there is X-ray evidence of a retained foreign bodies, 
there is no evidence that the muscles (Muscle Group XXII) are 
soft or flabby, or that they do not swell and harden normally 
in contraction, and there is no visible or measured atrophy or 
adaptive contraction of the opposing group of muscles.  
Accordingly, the Board concludes that the Veteran is not 
entitled to a rating in excess of 10 percent under DC 5322.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. §§ 
4.40, 4.45, pertaining to functional impairment.  The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).  However, 
because the residual disabilities of the shell fragment wound 
in this case are the scar and muscle injury, and the 
diagnostic codes under which these disabilities are rated do 
not contain criteria based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment, are not applicable.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
or disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's residuals of the 
shell fragment wound of the right side of the neck, but 
findings supporting ratings higher than 10 percent for the 
residual muscle injury, and higher than 10 percent for the 
scar, have not been documented.  In addition, it has not been 
shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's capacity for employment.  For 
these reasons, the Board finds that referral for consideration 
of the assignment of an extraschedular rating is not 
warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since April 
4, 1991, when the Veteran filed a claim for an increased 
rating, the Veteran's residuals of a shell fragment wound of 
the right knee have warranted no more than a 10 percent rating 
under DC 5322.  However, the Board finds that a separate 10 
percent rating for a tender scar is warranted, effective 
November 7, 2008, but no earlier.  The benefit of the doubt 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Chronic Otitis Media and Mastoiditis

The regulations for rating diseases of the ear were revised 
during the pendency of this appeal, effective June 10, 1999.  
64 Fed. Reg. 25206 (May 11, 1999).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  
The amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
Only the prior regulation is used to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000). 

The Veteran's chronic otitis media and mastoiditis is rated 
noncompensably disabling under 38 C.F.R. § 4.87, DC 6200.

Prior to June 10, 1999, Diagnostic Code 6200 provided for a 10 
percent disability rating for chronic suppurative otitis media 
during the continuance of the suppurative process.  It was 
noted that evaluation pursuant to Diagnostic Code 6200 was to 
be combined with ratings for the loss of hearing.  See 38 
C.F.R. § 4.87a (1998).

Effective June 10, 1999, Diagnostic Code 6200 provides for a 
10 percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  See 38 C.F.R. § 4.87 (2008).  Under 38 C.F.R. § 
4.31, where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not provide 
for a zero percent evaluation, as in DC 6200, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31 (2008).  In this case, the 
Veteran is not currently service-connected for labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, and 
thus, a separate evaluation is not warranted at this time.  
Therefore, in order for the Veteran to receive a compensable 
rating for his chronic otitis media, there must be evidence of 
suppuration or aural polyps.  

The Veteran asserts that his right ear drains, entitling him 
to a compensable rating for his otitis media.  A review of the 
record, however, reflects that since April 1990, the Veteran 
has not been diagnosed with active otitis media or 
mastoiditis.  While a February 1989 VA medical record shows 
treatment for purulent discharge of right ear with diagnosis 
of chronic nonsuppurative otitis media with mastoiditis on the 
right, subsequent VA medical records dated to November 2008 do 
not show findings or diagnoses of active otitis media or 
mastoiditis in the right ear. 

On VA examination of the ears in March 1993, the Veteran 
reported that he had had recurrent right ear discharge until 
1967, and ever since then, his right ear had been dry.  
Physical examination revealed a scarred right tympanic 
membrane.  There was no evidence of discharge.

On examination in June 1998, the Veteran reported recurrent 
right ear discharge.  On examination, there were no 
deformities of the auricles.  He presented normal intact ear 
canals without infection or swelling, and intact tympanum.  
The tympanic membranes were retracted posteriorly and there 
were tympanosclerotic patches anteriorly.  There was no 
infection of the middle or inner ear.  X-rays of the right 
mastoid revealed small, minimally aerated right-sided mastoid 
air cells with no lytic bone defect, and thickened 
intercellular septa or air fluid levels.  The impression was 
asymmetrical aeration of the mastoid bones with tiny small 
aerated air cells on the right.  The examiner diagnosed 
inactive, chronic otitis medial and mastoiditis on the right.  
The examiner noted that there was no evidence of current or 
recent suppuration and that the right ear was dry.

Finally, on examination in November 2008, the Veteran reported 
that he had not been treated for his otitis media for many 
years.  The examiner reviewed the Veteran's claims file, and 
confirmed that he had not been seen in the ears, nose, and 
throat clinic at the VA Medical Center in San Juan for many 
years.  Physical examination revealed no deformity of the 
auricle, a normal external ear canal, and no evidence of 
infection.  The tympanic membrane was normal, without 
perforations.  The tympanum was normal.  There was no evidence 
of discharge from the mastoid or cholosteatoma, suppuration, 
effusion, or aural polyps.  There were no signs of active ear 
disease.  The diagnosis was normal ear examination.  The 
examiner noted that there was no evidence of ear disease for 
many years, according to both the Veteran and his wife.

A 10 percent evaluation for chronic suppurative otitis media 
is only warranted during suppuration or with aural polyps.  
The Veteran's chief complaint is ear discharge.  The Veteran's 
statements regarding recurrent ear drainage may be competent 
to support his claim where the presence of disability, or 
symptoms of a disability are subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  In this regard, the Board 
concludes that while the Veteran is generally competent to 
observe draining of his right ear, his testimony in this 
regard is not credible, as it is not corroborated by the 
contemporaneous clinical evidence, and thus may not serve as a 
basis for granting a compensable disability rating.  The 
medical evidence of record does not demonstrate chronic 
suppuration, or even one instance of a suppurating right ear 
since April 1990.  In addition, the medical evidence does not 
show ongoing treatment for right ear problems.  The most 
recent examination revealed his right ear canal was within 
normal limits, with no report of aural polyps.  Significantly, 
the Veteran and his wife at that time reported that he had not 
had any ear trouble for many years.  As the Veteran's 
testimony regarding recurrent ear drainage since filing his 
claim in April 1991 is not credible, the Board concludes that 
since April 4, 1991, when the Veteran filed his claim for an 
increased rating, his service-connected otitis media of the 
right ear has not warranted a compensable under either the old 
or new criteria for the evaluation of diseases of the ear.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2008).

The Board has also considered the applicability of Diagnostic 
Code 6201, under which chronic nonsuppurative otitis media 
with effusion (serous otitis media) is rated based upon 
hearing impairment, per the rating criteria effective as of 
June 10, 1999.  Prior to June 10, 1999 otitis media, 
catarrhal, chronic, was also evaluated based upon loss of 
hearing.  See 38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6201 (2002).  However, in 
the present case, there is no indication that since April 4, 
1991, the Veteran has had active chronic otitis media 
associated with effusion.  Rather, the evidence only weighs 
against such a conclusion, as on VA examination in November 
2008, the examiner specifically noted that there was no 
evidence of effusion.  Therefore, Diagnostic Code 6201 also 
may not provide for a compensable rating in this case.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability 
or disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's chronic otitis 
media, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's capacity for employment.  Indeed, the record does 
not reflect a single diagnosis of right otitis media since 
1989.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since April 
4, 1991, when the Veteran filed a claim for an increased 
rating, the Veteran's chronic right otitis media and 
mastoiditis has warranted no more than a 0 percent rating.  As 
the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Right Ear Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

As noted above, the regulations for rating diseases of the ear 
were revised during the pendency of this appeal, effective 
June 10, 1999.  64 Fed. Reg. 25206 (May 11, 1999).  Where the 
law or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  
The amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
Only the prior regulation is used to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000). 

Under the diagnostic criteria in effect at the time the 
Veteran filed his claim for an increased rating and currently, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of disability 
from service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from numeric 
level I for essentially normal acuity, through numeric level 
XI for profound deafness.  38 C.F.R. § 4.85 (1991 & 2008).

At the time the Veteran filed his claim for an increased 
rating, where service connection had been granted for 
defective hearing involving in one ear only and the veteran 
did not have total deafness in both ears, as in the instant 
appeal, the hearing acuity of the nonservice-connected ear was 
considered to be normal.  38 C.F.R. §§ 3.383, 4.14 (1991); 
Boyer v. West, 11 Vet. App. 477 (1998), affirmed 12 Vet. App. 
142 (1999).

The June 1999 revisions amended 38 C.F.R. §§ 3.383 to provide 
that if impaired hearing is service-connected in one ear only, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (1999 & 2008).  Here, the Veteran's 
left ear is not service-connected.  Therefore, his left ear is 
considered to be normal and will be assigned a designation of 
Roman Numeral I.

The June 1999 revisions also included an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2008).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the test 
results for the Veteran's right ear do meet the numerical 
criteria for such a rating for at least part of the period on 
appeal, and thus his right ear hearing loss will be rated by 
both the usual and alternate methods where applicable.

Treatment records dated from April 1990 to November 2008 do 
not demonstrate specific complaints of or treatment for 
hearing loss.  The Veteran did, however, undergo VA 
audiological examination in March 1993, July 1997, and 
November 2008.

On VA audiological examination in March 1993, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
65
LEFT
20
20
45
55
55

Under the diagnostic criteria in effect both as of the time 
the Veteran filed his claim for an increased rating and 
currently, the averages were 48 in the right ear and 44 in the 
left ear.  Speech recognition ability was "1" in each ear, 
due to language difficulties.  Despite that the Veteran was 
found to have a mild sloping to moderate hearing loss of the 
right ear on examination in March 1993, because the Maryland 
CNC word discrimination tests were not reliable, the results 
of this examination may not be considered by the Board in 
evaluating the Veteran's entitlement to a higher rating for 
right ear hearing loss.
 
The Veteran next underwent audiological examination in July 
1997.  At that time, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
60
70
LEFT
20
20
55
60
60

Under the diagnostic criteria in effect both as of the time 
the Veteran filed his claim for an increased rating and 
currently, the averages were 55 in the right ear and 49 in the 
left ear.  Speech recognition ability was 80 percent, 
bilaterally.

Because the Veteran's left ear is not service connected, his 
left ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the right ear, the average pure 
tone thresholds of 55 decibels, along with a speech 
discrimination percentage of 80 percent, warrants a 
designation of Roman Numeral IV under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral IV, and the left ear is Roman Numeral I, 
the appropriate rating based upon the July 1997 test is 0 
percent under DC 6100.  

On VA audiological examination in November 2008, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
50
70
70
LEFT
30
30
55
70
80

Under the diagnostic criteria in effect both as of the time 
the Veteran filed his claim for an increased rating and 
currently, the averages were 64 in the right ear and 59 in the 
left ear.  Speech recognition ability was 70 percent in the 
right ear and 78 percent in the left ear.  

Again, because the Veteran's left ear is not service 
connected, his left ear is designated a Roman Numeral I.  
38 C.F.R. §§ 3.383(a), 4.85(f).  For the right ear, the 
average pure tone thresholds of 64 decibels, along with a 
speech discrimination percentage of 70 percent, warrants a 
designation of Roman Numeral V under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral V, and the left ear is Roman Numeral I, 
the appropriate rating based upon the November 2008 test is 0 
percent under DC 6100.  

When evaluated under the alternate method of Table VIA of 38 
C.F.R. § 4.85, the average pure tone threshold of 64 decibels 
for the right ear warrants a designation of Roman Numeral V.  
The Veteran's hearing loss in the left ear does not qualify 
for evaluation under Table VIA of 38 C.F.R. § 4.85.  Thus, the 
hearing loss in his left ear is evaluated under Table VI of 38 
C.F.R. § 4.85, which results in a designation of level I, as 
described above.  Under Table VII of 38 C.F.R. § 4.85, where 
the right ear is level V, and the left ear is level I, the 
appropriate rating is again 0 percent under DC 6100.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss.  However, according to the July 1997 and 
November 2008 audiometric test results, as compared to the 
rating criteria, an increased rating may not be granted. 

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm in 
an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's right ear hearing 
loss, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's capacity for employment.  While the Veteran has long 
been unemployed, there is no indication that his hearing loss 
renders him unfit for any type of employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since April 
4, 1991, when the Veteran filed a claim for an increased 
rating, the Veteran's right ear hearing loss has warranted no 
more than a 0 percent rating.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a neuropsychiatric disorder (to exclude 
PTSD) remains denied because new and material evidence has not 
been received to reopen the claim.

Service connection for PTSD is denied.

A compensable rating for chronic right otitis media and 
mastoiditis is denied.

A compensable rating for right ear hearing loss is denied.
A rating in excess of 10 percent for the residuals of the 
shell fragment wound of the right knee with retained metallic 
foreign body is denied.

A rating in excess of 10 for the muscle injury associated with 
the shell fragment wound of the right side of the neck with 
retained metallic foreign body is denied.

A separate 10 percent rating for the scar residuals of the 
shell fragment wound of the right side of the neck with 
retained metallic foreign body is granted, effective November 
7, 2008.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


